DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not between 50 and 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “less than 1 second” in the last line. This limitation includes dose measurement times down to and including zero seconds. The specification includes no description of obtaining measurements in a time less than 0.002 seconds (see [00131]).
Claims 3-18 incorporate the inadequately described subject matter of claim 1 therein.
Claims 19 and 20 both recite “less than one second” in the last line and fail to comply with the written description requirement for the same reason as claim 1.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dose measurement time of less than 1 second down to 0.002 seconds, does not reasonably provide enablement for a dose measurement time of “less than 1 second” alone. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 1 recites the limitation “less than 1 second” in the last line. The scope of this limitation includes dose measurement times down to and including zero seconds. According to Applicant’s specification, the state of the art uses CCD based systems that require about 20 seconds per datapoint [00120]. However, the current invention uses a photodiode or MPPC which bring the measurement time down to 0.002 seconds [00131]. Applicant has not provided any working examples or directions for a system which measures faster than 0.002 seconds. One of ordinary skill in the art would therefore understand the present invention to convert the electrical signal into a calculated radiation dose measurement in as little as 0.002 seconds, but not faster. The full scope of claim 1 is therefore not enabled and undue experimentation would be required to make or use the full scope of the invention.
Claims 3-18 incorporate the non-enabled subject matter therein.
Claims 19 and 20 are also considered non-enabling for the full scope of the claims for the same reasons provided for claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the calculated radiation dose is time-resolved at a rate of…” in line 2. It is unclear whether this is a feature of the radiation dose calculated in claim 1, or whether this is a subsequent processing step and if so, whether the step is configured to be performed by the processor. 
Claim 3 recites “up to at least 500 measurements per second” in line 3. This limitation is indefinite because “up to” implies 500 is the upper limit, while “at least” implies 500 is the lower limit. It is unclear if the measurements are time resolved at a rate up to 500 measurements per second, or at a rate of at least 500 measurements per second. Prior art disclosing either interpretation will be considered to read on this limitation.
Claim 11 recites “the electrical signal may comprise electrons or photo-electrons”. It is unclear if the term “may” means everything that follows is optional, or if this limitation means the electrical signal may comprise electrons or it may comprise photo-electrons, but one is required. 
Claim 16 recites “the calculated radiation dose is compared with an actual radiation dose”. It is unclear whether this step is performed by the processor. Furthermore, a recitation that the dose measurement is compared constitutes an active method step, however claim 16 is an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it creates confusion as to when direct infringement occurs; when one creates a system that allows the user to perform the method step, or whether infringement occurs when the user actually performs the method step. See MPEP 2173.05(p).
Claim 17 recites “the calculated radiation dose is compared with a planned radiation dose”. This limitation is indefinite for the same reasons provided for claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu (US 2013/0304409 A1).
Claim 1: Beaulieu discloses a dosimetry detector system, comprising 
a light sensor (106/polychromatic photodiode (fig. 1 and 1A; [0031] and [0036])) and a processor (inherent with any system capable of running software, such as the SpectrumGUI software for determining the primary incident spectra [0040] processor further disclosed in [0118]); 
a radiation sensor cable 104/14 comprising a scintillating fiber 102/12 (figs. 1 and 1A; [0031] and [0034-36]); 
wherein the light sensor is configured to measure light emitted by the scintillating fiber [0036]; 
wherein the light sensor is configured to generate an electrical signal in response to the measured light [0036]; and 
wherein the processor is configured to convert the electrical signal into a calculated radiation dose measurement in less than 1 second (SpectrumGUI software determines effective energy or mean energy from the spectrum output by the photodiode in less than a second [0040]).
Beaulieu further discloses the photodetector may be contained within a control unit 34/44 which may also include the processor ([0118]; figs. 8-10) thus defining a housing comprising the light sensor and the processor.
Claim 2: Beaulieu discloses the processor is configured calculate the radiation dose measurement in at least 0.002 seconds (less than one second includes times greater than 0.002 seconds).
Claim 3: Beaulieu discloses the calculated radiation dose measurement is time-resolved at a rate of up to at least 500 measurements per second (Beaulieu discloses the measurement is displayed in less than a second, which is equivalent to a frequency of greater than 1 measurement per second, falling within a range of “up to 500 measurements per second”).
Claim 4: Beaulieu discloses the light sensor is a multi-pixel photon counter, a photodiode or a photomultiplier tube [0036].
Claim 5: Beaulieu further discloses a display unit [0040 and 0118].
Claim 6: Beaulieu discloses the display unit is configured to display the calculated radiation dose measurement to a user in real-time (effective energy is displayed in less than a second [0040]; Applicant defines “real-time” as less than one second (see specification [0035])).
Claim 7: Beaulieu discloses the radiation sensor cable is configured to be operably connected to the housing (the optical fiber 14 was aligned to the photodetection surface using an SMA connector [0036]; photodetector may be included with the control unit 34 defining the housing [0118], therefore the radiation sensor cable is configured to be operably connected to the housing).
Claim 8: Beaulieu discloses the control unit 34 defining the housing includes the processor and other suitable hardware for storing data, further processing data, transmitting data, displaying data, and activating an audible or visual alarm [0118]; all of these elements require power therefore the housing/control unit inherently comprises a power supply.
Claim 9: Beaulieu discloses the radiation sensor cable is configured to be calibrated (any radiation sensor cable can be calibrated).
Claim 11: Beaulieu discloses the electrical signal may comprise electrons or photo-electrons (the photodetector converts light to an electrical current [0036]; all electrical currents comprise electrons).
Claim 13: Beaulieu discloses the scintillating fiber is configured to emit light in response to radiation exposure (this is the definition of a scintillator, see Applicant’s specification [0004]; Applicant also discloses the scintillating fiber may be BCF-60 scintillating fiber; Beaulieu discloses the scintillating fiber is a BCF-60 scintillating fiber [0034]).
Claim 14: Beaulieu discloses the system further comprises a filter (photodetector converts light to an electrical current in 3 optical channels (red, blue, and green) [0036] therefore a filter is included to split the light; additionally, or alternatively optical filters in [0038]).
Claim 16: Beaulieu discloses the calculated radiation dose measurement is compared with an actual radiation dose delivered to a patient (fig. 4; [0043] and [0076]).
Claim 20: Beaulieu discloses a dosimetry device, comprising 
a light sensor (106/polychromatic photodiode (fig. 1 and 1A; [0031] and [0036])) and a processor (inherent with any system capable of running software, such as the SpectrumGUI software for determining the primary incident spectra [0040]; processor further disclosed in [0118]); 
wherein the light sensor is configured to measure light emitted by a scintillator 102/12 [0036]; 
wherein the light sensor is configured to alter the light energy emitted from the scintillator into an altered signal (photodiode converts light to an electrical current [0036]);  
wherein the processor is configured to convert the altered signal into a calculated radiation dose measurement in less than 1 second (SpectrumGUI software determines effective energy or mean energy from the spectrum output by the photodiode in less than a second [0040]).
Beaulieu further discloses the photodetector may be contained within a control unit 34/44 which may also include the processor ([0118]; figs. 8-10) thus defining a housing comprising the light sensor and the processor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Buffa (US 4596932).
Claim 10: Beaulieu fails to disclose the housing comprises a lead shielding. However, Buffa discloses a lead enclosure for shielding electronic circuit components for a radiation dosimeter (col. 4, lines 20-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beaulieu such that the housing comprises a lead shielding in order to protect the sensitive electronic components from radiation, as taught by Buffa.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Testardi (US 7148483 B1).
Claim 12: Beaulieu fails to disclose the power supply is a battery. However, Testardi discloses a fast, simple radiation detector comprising a scintillating fiber and an electronic module 100 including a battery (col. 9, lines 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beaulieu to include a battery, as taught by Testardi, because batteries are a well-known power source and provide the additional benefit of portability to electronic devices.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Mistutake (US 5648870).
Claims 15 and 18: Beaulieu discloses the photodetector converts light to an electrical current in three optical channels (red, blue, and green) [0036] and therefore includes a filter configured to split the light into at least two or three color regions, but fails to disclose the filter comprises a mirror, as recited in claim 15, or at least two mirrors, as recited in claim 18. However, Mistutake discloses a filter for splitting measured light into red, blue, and green color regions comprising a crossed dichroic prism structure 56 of at least two mirrors (col. 15, line 61 - col. 16, line 2; fig. 9 shows four rectangular prisms56E/56F/56G/56H); Applicant discloses a crossed dichroic prism is used to split the light into three color regions [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mirror or at least two mirrors to split the measured light into the three optical channels in the system of Beaulieu, as taught by Mistutake, as such a modification amounts to combining prior art elements according to known methods to yield the predictable result of splitting the measured light into red, green, and blue portions, as already required by Beaulieu.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Beddar (US 2012/0068075 A1).
Claim 17: Beaulieu fails to disclose comparing the calculated radiation dose measurement to a planned dose to be delivered to the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beaulieu to compare the calculated radiation dose measurement to a planned dose because Beddar discloses comparison of the measured dose to that planned will indicate deviations in set up and/or anatomy that indicate the need for changes in the treatment plan [0007].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Texas Instruments (AN-1803 Design Considerations for a Transimpedance Amplifier).
Claim 19: Beaulieu discloses a dosimetry detector device, comprising:
a light sensor (106/polychromatic photodiode (fig. 1 and 1A; [0031] and [0036])), at least one filter [0038] and a processor (inherent with any system capable of running software, such as the SpectrumGUI software for determining the primary incident spectra [0040] processor further disclosed in [0118]); 
wherein the light sensor is configured to measure a signal (light emitted by a scintillator 102/12 [0036]); 
wherein the light sensor and the filter are configured to alter the  signal measured by the light sensor (photodiode converts light to an electrical current [0036]; filters further alter the output [0038]);  
wherein the processor is configured to convert the altered signal into a calculated radiation dose measurement in less than 1 second (SpectrumGUI software determines effective energy or mean energy from the spectrum output by the photodiode in less than a second [0040]).
Beaulieu further discloses the photodetector may be contained within a control unit 34/44 which may also include the processor ([0118]; figs. 8-10) thus defining a housing comprising the light sensor, filter, and the processor. 
Beaulieu fails to disclose a trans-impedance amplifier (TIA). However, Texas instruments discloses trans-impedance amplifiers are used to convert low-level current produced by a photodiode to a usable voltage signal (p. 1, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a TIA within the housing in the device of Beaulieu, as taught by Texas Instruments, in order to convert low-level current produced by the photodiode to a usable voltage signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beddar, cited above, discloses a light sensor, processor, and radiation sensor comprising a scintillating fiber wherein the processor is configured to convert the electrical signal received from the light sensor into a calculated radiation dose measurement in less than 1 second [0065 and 0076]. Beddar fails to disclose the light sensor and processor within a single housing. This feature is taught at least by Beaulieu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/            Primary Examiner, Art Unit 3791